Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 1 of 17 PageID #: 1039



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


RUTH H. WELLS, ARLEN GLENN
WELLS, JR., and NANCY L. INMAN,

                 Plaintiffs,

v.                                              CIVIL ACTION NO. 1:20CV9
                                                       (Judge Keeley)

ANTERO RESOURCES CORPORATION,

                 Defendant.

        MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
         MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
     Pending are the parties’ competing motions for summary

judgment. For the reasons that follow, the Court DENIES the motions

(Dkt. Nos. 50, 51).

                               I.    Background

     A.    Factual History
     The Plaintiffs, Ruth Wells, Arlen Wells, Jr., and Nancy Inman

(collectively,    “the   Plaintiffs”),    own   an   undivided   one-fourth

(1/4) interest in the mineral estate beneath 450 acres located in

Doddridge County, West Virginia (“the Subject Property”) (Dkt. No.

1-1 at 1). 1 Their interest is subject to an oil and gas lease dated

June 13, 1961 (“the 1961 Lease”) to which the defendant, Antero

Resources Corporation (“Antero”), is the successor-in-interest.




1 Ruth Wells is the life estate owner of this interest and her
children, Arlen Wells, Jr. and Nancy Inman, are the remaindermen.
(Dkt. No. 53-12).
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 2 of 17 PageID #: 1040
WELLS V. ANTERO                                                     1:20CV9

         MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
          MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
Id. at 2. Of significance to this case, the 1961 lease does not

contemplate the pooling or unitization of the Subject Property.

Id. at 14.

     In 2014, Antero approached the Plaintiffs about modifying the

1961 Lease to allow Antero to combine the Subject Property with

adjacent properties into horizontal production units (Dkt. No. 53

at 2). Shortly thereafter, however, due to its erroneous review of

property records, Antero ceased negotiations with the Plaintiffs

and obtained a modification agreement permitting the pooling and

unitization of the Subject Property from Rosemary Haught. Id. In

early 2018, Antero included the Subject Property in its Buffett,

Jimmy, Northrop, Convair, and Walker Units, which collectively

encompass twelve (12) Marcellus wells. Id. 2

     In 2019, Antero discovered that it should have obtained the

lease modification from Ruth Wells, not Rosemary Haught. Id.

Therefore, in March 2019, it obtained an executed division order 3


2 Of the Plaintiffs’ 450 acres, 216.36 were included in the Jimmy
Unit, 36.37 were included in the Buffet Unit, 107.96 were included
in the Northrop Unit, 82.59 were included in the Convair Unit, and
6.72 were included in the Walker Unit (Dkt. No. 1-1 at 4-6).
3 A “division order” alters lease provisions concerning royalty

distribution. Imperial Colliery Co. v. Oxy USA Inc., 912 F.2d 696,
700–01 (4th Cir. 1990) (citing 4 H. WILLIAMS, OIL & GAS LAW § 701, 572
(1988)). These orders typically state the individuals entitled to
receive payment for natural gas or oil, the price to be paid, and
the time and manner of payment. See 4 SUMMERS OIL AND GAS § 40:1 (3d
Ed.).
                                     2
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 3 of 17 PageID #: 1041
WELLS V. ANTERO                                                        1:20CV9

         MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
          MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
(“the Division Order”) from Ruth Wells, in which she agreed to

accept royalty payments for the oil and gas extracted from the

portion of the Subject Property included in Antero’s Walker Unit

(Dkt. No. 52-2). Notably, the Division Order “[did] not amend any

lease or operating agreement between [Antero and the Plaintiffs]

for the purchase of oil or gas.” Id.

      On April 9, 2019, Antero sent a letter to the Plaintiffs

requesting that they modify the 1961 Lease to permit Antero to

pool the Subject Property with adjacent properties in order to

allow oil and gas to be extracted from the Subject Property by

horizontal     drilling   (Dkt.   No.   52-1).      Although   the   Plaintiffs

denied Antero’s request to modify their lease, Antero continued to

produce and sell oil and gas extracted from the production units,

including from the Subject Property (Dkt. Nos. 52 at 3, 53-11).

      From March 2019 through September 2019, Antero deposited a

total of $5,683.19 in royalty payments directly into Ruth Wells’s

bank account for its pooled production from the Walker Unit dating

back to March 1, 2018 (Dkt. No. 53-11). 4 Also, in August and

September 2019, Antero deposited royalty payments into her account

for   pooled    production   from   its     Jimmy    and   Buffet    Units   for




4 Antero obtained Ruth Wells’s bank account information during an
unrelated transaction (Dkt. No. 52 at 3).
                                        3
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 4 of 17 PageID #: 1042
WELLS V. ANTERO                                                                1:20CV9

             MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
              MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
production dating back to November 1, 2018. 5 Id. In total, Antero

paid the Plaintiffs $612,254.45 in royalties. Significantly, it

calculated these royalty payments based on the pro rata share of

the acreage of the Subject Property included in the Walker, Jimmy,

and    Buffett      Units,    not    upon   the    Subject     Property’s      actual

contributions to these units (Dkt. Nos. 52 at 3, 53 at 3). Antero

sent monthly emails to Ruth Wells containing a link to her royalty

statements (Dkt. No. 53 at 7).

       On August 23, 2019, by counsel, the Plaintiffs, wrote to

Antero demanding that it “immediately cease” pooled production

from the Subject Property because it had no express or implied

authority to use such production method (Dkt. No. 52-4 at 2). They

also sought an accounting of the oil and gas Antero had extracted

from    the    Subject   Property,      and     payment   for    past    production

according to the terms of the 1961 Lease. Finally, they “reject[ed]

any    and    all   royalty   payments      made   in   accordance      with   pooled

production.” Id.

       Following      that,    the    parties      exchanged    several        letters

asserting their respective positions. Antero contended that it had

the right to pool the Subject Property under the 1961 Lease and


5 Although Antero states that the Plaintiffs received royalty
payments for the Jimmy and Buffet Units as early as March 2019,
its accounting records show that its first payment to them from
these units occurred in August 2019. Id.
                                            4
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 5 of 17 PageID #: 1043
WELLS V. ANTERO                                                       1:20CV9

            MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
             MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
the Division Order (Dkt. No. 53-15). The Plaintiffs, by contrast,

maintained they were owed royalties based on the amount of oil and

gas actually extracted from the Subject Property (Dkt. No. 53-14).

They demanded that Antero suspend any further royalty payments

based on pooled production and offered to return any overpayment

of   royalties.    In   response,    Antero    suspended   payments   to    the

Plaintiffs, notified them of the total amount previously paid for

pooled production, and provided instructions for returning the

payments (Dkt. No. 53-15).

      B.     Procedural History
      The     Plaintiffs     never   returned     those    previously      paid

royalties. Instead, on December 16, 2019, they filed a complaint

in the Circuit Court of Doddridge County, West Virginia, asserting

a single breach of contract claim (Dkt. No. 1-1). Antero timely

removed the case to this Court on January 14, 2020 (Dkt. No. 1).

      During    discovery,    the    Court    granted   Antero’s   motion    to

exclude the testimony of the Plaintiffs’ damages expert, Daniel

Fisher (“Fisher”), who had been retained to calculate the quantity

of oil and gas produced from the Subject Property versus the total

quantity of oil and gas produced from the production units (Dkt.

Nos. 43, 34 at 2-3). Although the Plaintiffs intended to rely on

that data at trial to compute their actual damages, the Court

excluded Fisher’s testimony after concluding that he was not

                                       5
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 6 of 17 PageID #: 1044
WELLS V. ANTERO                                                                1:20CV9

         MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
          MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
qualified to offer expert opinions on royalty calculations, and

that his novel methodology was unreliable (Dkt. No. 43).

     Following the conclusion of discovery, the parties filed

cross motions for summary judgment (Dkt. Nos. 50, 51). As these

are now fully briefed and ripe for review, the Court turns to

address the issues raised in the motions.

                              II.    Standard of Review

     Summary       judgment    is    appropriate     only    “if     the   pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(c). When ruling

on a motion for summary judgment, the Court reviews all the

evidence “in the light most favorable” to the nonmoving party.

Providence Square Accocs., L.L.C. v. G.D.F., Inc., 211 F.3d 846,

850 (4th Cir. 2000). The Court must avoid weighing the evidence or

determining    its     truth        and    limit   its     inquiry    solely    to     a

determination of whether genuine issues of triable fact exist.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

     The moving party bears the initial burden of informing the

Court   of   the    basis     for    the    motion   and    of   establishing        the

nonexistence of genuine issues of fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has made the

                                            6
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 7 of 17 PageID #: 1045
WELLS V. ANTERO                                                     1:20CV9

         MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
          MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
necessary showing, the non-moving party “must set forth specific

facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 256. The “mere existence of a scintilla of evidence”

favoring the non-moving party will not prevent the entry of summary

judgment; the evidence must be such that a rational trier of fact

could reasonably find for the nonmoving party. Id. at 248–52.

     “When faced with cross-motions for summary judgment, the

court must review each motion on its own merits ‘to determine

whether either of the parties deserves judgment as a matter of

law.’” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003)

(quoting Philip Morris Inc. v. Harshbarger, 122 F.3d 58, 62 n. 4

(1st Cir.1997)). The same standards of review apply when both

parties file motions for summary judgment. See ITCO Corp. v.

Michelin Tire Corp., 722 F.2d 42, 45 n. 3 (4th Cir. 1983) (“The

court is not permitted to resolve genuine issues of material facts

on a motion for summary judgment—even where ... both parties have

filed cross motions for summary judgment”).

                            III. Applicable Law

     Under West Virginia law, “[a]n oil and gas lease is both a

conveyance and a contract.” Syl. Pt. 2, Ascent Res. - Marcellus,

LLC v. Huffman, 851 S.E.2d 782 (W. Va. 2020). Thus, contract law

principles also apply to oil and gas leases. K&D Holdings, LLC v.

Equitrans, L.P., 812 F.3d 333, 339 (4th Cir. 2015) (citing Energy

                                     7
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 8 of 17 PageID #: 1046
WELLS V. ANTERO                                                         1:20CV9

           MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
            MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
Dev. Corp. v. Moss, 591 S.E. 2d 135, 143 (W. Va. 2003). “A claim

for breach of contract requires proof of the formation of a

contract, a breach of the terms of that contract, and resulting

damages.” Syl. Pt. 1, State ex rel. Thornhill Grp., Inc. v. King,

759 S.E.2d 795 (W. Va. 2014).

       To prevail on their motion, the Plaintiffs must establish the

following three elements: “(1) a contract exists between the

parties; (2) a defendant failed to comply with a term in the

contract; and (3) damage arose from the breach.” Wittenberg v.

Wells Fargo Bank, N.A., 852 F. Supp. 2d 731, 749 (N.D.W. Va. 2012).

Antero, on the other hand, must establish the inverse of at least

one of these elements.

                               IV.    Discussion

       The Plaintiffs contend that Antero materially breached the

1961   Lease     by   improperly   producing    and   selling    oil    and    gas

extracted from horizontal production units that pass through their

property despite having no express or implied right to do so (Dkt.

No. 51). Antero asserts that this claim fails as a matter of law

because    the    Plaintiffs   cannot       prove   damages    resulting      from

Antero’s     alleged    breach.    Alternatively,      it     asserts   several

defenses to the breach of contract claim premised on Ruth Wells’s

execution of the Division Order and retention of royalties from

pooled production (Dkt. No. 50).

                                        8
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 9 of 17 PageID #: 1047
WELLS V. ANTERO                                                       1:20CV9

          MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
           MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
     After     considering    the   parties’   arguments    and   evidentiary

submissions, as discussed below, the Court concludes that there

are genuine questions of material fact regarding Antero’s alleged

breach of contract and the Plaintiffs’ resulting damages that

preclude summary judgment.

     A.      Whether Antero breached the 1961 Lease
     The parties dispute (1) whether Antero breached the 1961 Lease

and (2) whether Antero has any valid defense to the Plaintiffs’

breach of contract claim.

           1.     Antero has no express or implied right to pool the
                  Plaintiffs’ mineral interest under the 1961 Lease
     The Plaintiffs correctly contend that Antero had no express

or implied right to pool their mineral interest with adjoining

landowners’ mineral interests under either the 1961 Lease or West

Virginia law (Dkt. No. 52 at 5-7).

     “A valid written instrument which expresses the intent of the

parties   in    plain   and   unambiguous   language   is   not   subject   to

judicial construction or interpretation but will be applied and

enforced according to such intent.” Syl. Pt. 3, Est. of Tawney v.

Columbia Nat. Res., L.L.C., 633 S.E. 2d 22 (W. Va. 2006). Where

the instrument is an oil and gas lease, it is interpreted and

construed as of the date of its execution. Syl. Pt. 4, Ascent, 851

S.E.2d at 783. The right to pool a lessor’s mineral interest must

be expressly granted in an oil and gas lease. Id. Where the lease

                                       9
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 10 of 17 PageID #: 1048
WELLS V. ANTERO                                                          1:20CV9

           MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
            MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
is silent as to pooling or unitization, the lease is not ambiguous

and there is no implied right to pool or unitize a lessor’s mineral

interest to promote more efficient production. Id. at 788.

      Here, the 1961 Lease is an unambiguous contract that must be

construed as of June 13, 1961. It is silent as to pooling and

unitization and therefore does not expressly grant Antero the right

to   pool     the     Plaintiffs’    mineral       interests      with   adjacent

landowners’ interests. Nor does West Virginia law grant Antero the

implied right to do so. Ascent, 851 S.E.2d 782.

      2.     Antero’s defenses to the Plaintiffs’ breach of contract
             claim
      Although neither the 1961 Lease nor West Virginia law grants

Antero the right to pool the Plaintiffs’ mineral interests, the

parties     dispute    whether   Antero    has   any   valid   defense    to   the

Plaintiffs’     breach    of   contract    claim    under   the    doctrines    of

ratification, waiver, and quasi-estoppel. Several questions of

material fact exist regarding these defenses.

      a.     Ratification

      First,    Antero    contends   that    the    Plaintiffs     ratified    its

inclusion of the Subject Property in production units through Ruth

Wells’s execution of the Division Order and acceptance of royalties

from pooled production (Dkt. No. 53 at 6-7). “Ratification of a

contract may be found where a party intentionally accepts or


                                      10
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 11 of 17 PageID #: 1049
WELLS V. ANTERO                                                          1:20CV9

          MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
           MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
retains the benefits of an invalid contract with full knowledge of

the facts that make the contract voidable.” 17A C.J.S. Contracts

§ 185; see also Hamilton v. McCall Drilling Co., 50 S.E.2d 482,

484 (W. Va. 1948). “[R]atification of a contract is a matter of

intent.” Tri-State Petroleum Corp. v. Coyne, 814 S.E.2d 205, 220

(W. Va. 2018).

      Here, it is unclear whether Ruth Wells intended to allow

Antero to pool the entire Subject Property when she signed the

Division      Order,   which   references     only    the    Walker    Unit.   The

Plaintiffs have not signed a similar order for any other production

unit. The Division Order also expressly states that it did not

amend   any    existing   lease     between   the    parties.   Significantly,

following the execution of the Division Order, Antero sought a

modification of the 1961 lease to permit pooling. Moreover, it is

uncertain whether Ruth Wells had full knowledge of the relevant

facts when she signed the Division Order, including that Antero

had already included the entire Subject Property in its production

units, and that production had begun nearly a year before the

Division Order was executed.

      There also is a question as to whether the Plaintiffs ratified

Antero’s pooled production by receiving and retaining royalty

payments.      Although   it   is    uncontested      that    Antero    directly

deposited $612,254.45 into Ruth Wells’s bank account for royalties

                                       11
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 12 of 17 PageID #: 1050
WELLS V. ANTERO                                                      1:20CV9

           MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
            MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
based on pooled production from the Walker, Jimmy, and Buffet Units

and that the Plaintiffs have retained these payments, there is a

question as to when the Plaintiffs knew or should have known that

the deposited royalties were from pooled production from a unit

other than the Walker Unit.

      It is also unclear whether the Plaintiffs intended to ratify

Antero’s pooling when they failed to return their royalty payments.

The   Plaintiffs      contend   that   when   they   discovered   that   these

payments were based on pooled production, they sent a cease and

desist letter, requested that Antero suspend further payments, and

filed this lawsuit. But, because they never returned the royalty

payments despite being instructed by Antero as to how to do so,

material questions of fact remain regarding their intent that will

need to be presented to a jury.

      b.     Waiver
      Antero also contends that by her conduct Ruth Wells waived

the Plaintiffs’ breach of contract claim (Dkt. No. 53 at 8-9).

Waiver is the voluntary, intentional relinquishment of a known

right. Bruce McDonald Holding Co. v. Addington, Inc., 825 S.E.2d

779, 787 (W. Va. 2019). The essential elements of a waiver include:

(1) the existence of a right at the time of the waiver; (2) actual

or constructive knowledge of the existence of the right; and (3)

intentional relinquishment of such right. Id. at Syl. Pt. 4.

                                       12
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 13 of 17 PageID #: 1051
WELLS V. ANTERO                                                      1:20CV9

          MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
           MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
      This defense again raises questions regarding the Plaintiffs’

intent. Antero must establish that, through their conduct, the

Plaintiffs intentionally relinquished their right to have their

mineral   interest    separately    developed   and   to   receive   royalty

payments under the terms of the 1961 Lease. A reasonable jury,

however, could find that Ruth Wells did not intend to relinquish

this right for the entire Subject Property, or that she even

understood that the Division Order could have this effect where it

contained no reference to any production unit other than the Walker

Unit and specifically stated that it did not amend the 1961 Lease.

      A jury also could find that the Plaintiffs did not intend to

relinquish these rights by retaining royalty payments for pooled

production. After Antero began paying Ruth Wells royalties for

pooled production from the Jimmy and Buffet Units in August 2019

the Plaintiffs objected. Then, in December 2019, after attempting

to negotiate with Antero, the Plaintiffs brought this breach of

contract action but never returned royalties previously paid by

Antero. Accordingly, there are genuine issues of material fact

regarding whether the Plaintiffs intended to waive their breach of

contract claim, or retained those royalty payments because they

believed they were entitled to them based on Antero’s production

of oil and gas from the Subject Property.



                                     13
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 14 of 17 PageID #: 1052
WELLS V. ANTERO                                                        1:20CV9

             MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
              MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
        c.     Quasi-estoppel
      Finally, Antero contends that the Plaintiffs’ retention of

royalties from pooled production bars their breach of contract

claim (Dkt. No. 53 at 9-10). The Supreme Court of Appeals of West

Virginia has acknowledged the doctrine of quasi-estoppel just once

in a footnote, stating that the doctrine operates to “preclude a

party        from   asserting,   to   another's   disadvantage,    a    right

inconsistent with a position previously taken by him.” Petition of

Shiflett, 490 S.E.2d 902, 909 n.26 (W. Va. 1997).

      Antero argues “that one who accepts payment pursuant to a

lease is estopped from denying that the lease exists or challenging

the terms therein” (Dkt. No. 54 at 13). In support, it cites Blair

v. Dickenson, 54 S.E.2d 828, 848 (W. Va. 1949), which held that a

party who accepted coal mining royalty payments under a lease was

estopped       from   later   repudiating   the   lease,   and   Headley   v.

Hoopengarner, 55 S.E. 744, 745–46 (W. Va. 1906), in which a

plaintiff was estopped from claiming greater rights under his

original lease than those to which he had agreed in a lease

modification.

      These cases do not resolve the issues in dispute in this case.

The Plaintiffs state that they are not attempting to repudiate the

1961 Lease, nor are they challenging its terms after receiving




                                       14
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 15 of 17 PageID #: 1053
WELLS V. ANTERO                                                        1:20CV9

           MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
            MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
royalties paid in accord with its terms. Furthermore, they are not

asserting rights greater than those granted under the 1961 Lease.

      Antero has not established beyond debate that the Plaintiffs’

retention     of   royalty    payments     is   inconsistent    with    their

subsequent     challenge     to   pooled   production   from   the     Subject

Property. According to the Plaintiffs, they inquired into the

nature of the payments soon after their receipt of the payments,

demanded that Antero cease pooled production and make no further

payments to them for pooled production, and filed this breach of

contract action.

      B.     Whether Antero is liable for damages
      Significant questions of material fact also exist as to

whether the Plaintiffs are entitled to damages for Antero’s alleged

breach of the 1961 Lease. Even if the Plaintiffs can establish

that Antero breached the 1961 Lease, Antero contends they cannot

prove actual damages because the Court excluded their expert’s

testimony and they have no other evidence to support their claim

(Dkt. No. 53 at 11). The Plaintiffs, however, assert that they are

at least entitled to nominal damages based on Antero’s conduct

(Dkt. No. 55 at 6). 6


6 The Plaintiffs also assert that they are entitled to damages in
the form of attorney fees and costs. However, attorney fees
ordinarily are not recoverable in contract actions. McCormick v.
Allstate Ins. Co., 475 S.E.2d 507, 513 (W. Va. 1996) (collecting
                                      15
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 16 of 17 PageID #: 1054
WELLS V. ANTERO                                                        1:20CV9

          MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
           MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
      Damages in a breach of contract action must be proved to a

reasonable certainty. Kentucky Fried Chicken of Morgantown, Inc.

v. Sellaro, 214 S.E.2d 823, 828 (W. Va. 1975). However, “[w]here

a mere breach of contract is shown, without actual damage calling

for compensation, nominal damages may be recovered from the mere

fact of such breach of contract.” Syl. Pt. 6, Douglass v. Ohio

River R. Co., 41 S.E. 911, 912 (W. Va. 1902). Nominal damages are

recoverable even if actual damages are “not susceptible of proof”

or are “too remote, conjectural, and speculative to form the basis

of a legal recovery.” 22 AM. JUR. 2D DAMAGES § 17; Wilson v. Wiggin,

87 S.E. 92, 93 (W. Va. 1915) (“Where no sufficient data is afforded

whereby    a   jury   may    with     reasonable    certainty   ascertain     the

requisite compensation for the breach, recovery therefor can be

nominal only.”).

      Here, even if the Plaintiffs are ultimately unable to prove

their actual damages to a reasonable certainty at trial, they may

still be entitled to nominal damages as aggrieved parties in a

breach    of   contract     action.    Therefore,    a   genuine   question    of

material fact exists as to whether, if Antero did breach the 1961




cases). And this action is not one of the rare cases that would
meet the “essential to equity” exception to this rule. See Rolax
v. Atlantic Coast Line R.R. Co., 186 F.2d 473 (4th Cir. 1951).

                                         16
Case 1:20-cv-00009-IMK Document 85 Filed 04/16/21 Page 17 of 17 PageID #: 1055
WELLS V. ANTERO                                                      1:20CV9

          MEMORANDUM OPINION AND ORDER DENYING THE PARTIES’
           MOTIONS FOR SUMMARY JUDGMENT [DKT. NOS. 50, 51]
Lease, it is liable to the Plaintiffs for at least nominal damages,

and if so, in what amount.

                               V.    Conclusion

      For the reasons discussed, the Court DENIES the parties’ cross

motions for summary judgment (Dkt. Nos. 50, 51). The case shall

proceed to trial as scheduled (Dkt. No. 49).

      It is so ORDERED.

      The Clerk SHALL transmit copies of this Memorandum Opinion

and Order to counsel of record.

DATED: April 16, 2021.
                                          /s/ Irene M. Keeley
                                          IRENE M. KEELEY
                                          UNITED STATES DISTRICT JUDGE




                                     17
